Citation Nr: 0208248	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued 10 percent ratings for 
residuals of a left fibula fracture, and for bilateral knee 
disabilities.

A July 2001 rating decision granted an increased rating of 20 
percent for the residuals of a left fibula fracture.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's residuals of a fracture of the left fibula 
are not productive of malunion of the tibia and fibula, nor 
are they productive of ankylosis of the ankle.

3.  The evidence does not show dislocated semilunar 
cartilage, moderate recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, limitation 
of extension to 15 degrees, or X-ray evidence of arthritis in 
either knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of a fracture of the left fibula are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5262, 5270, 5271 (2001).

2.  The criteria for a rating greater than 10 percent for 
chondromalacia patella of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71, 
4.71a, Plate II, Diagnostic Codes 5256 to 5261 (2001).

3.  The criteria for a rating greater than 10 percent for 
chondromalacia patella of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71, 
4.71a, Plate II, Diagnostic Codes 5256 to 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  The veteran and his representative have been advised 
of the evidence necessary to substantiate the claims, by 
means of the statement of the case, the supplemental 
statements of the case, and the rating decisions issued 
regarding the claims.  The veteran and his representative 
have also been furnished with a March 2001 letter notifying 
the veteran of the pertinent provisions of the VCAA.  There 
are no outstanding records that are pertinent to the claim.  
As such, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that his residuals of a fracture of the 
left fibula and his chondromalacia patella of the knees are 
more severe than currently evaluated and that increased 
ratings are warranted.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA medical reports dated from January 1998 to June 1999 note 
continuing complaints of knee pain.  The veteran was taking 
Motrin, Robaxin, and Salsalate without relief.  The veteran 
was a postal worker and did a moderate amount of standing and 
walking at work.  The evidence shows that the right knee was 
stable.  The evidence shows that during that period the 
veteran missed at least three days of work because of knee 
pain and on one occasion requested that a physician provide 
him with medical evidence to support his having missed two 
days of work.

A June 1999 VA examination shows that the veteran had 
developed pain in service diagnosed as runner's knees and 
that there was no definite injury.  The veteran complained of 
some instability in his knees, but no locking.  His knee pain 
was aggravated by walking.  He suffered a parachute injury in 
1988 with a fracture of the left ankle.  He had progressive 
pain in the ankle which was aggravated by walking.  He could 
run, but usually did not because of pain.  He wore a left 
ankle corset.

Physical examination of the knees found his standing posture 
was normal with respect to the knees.  There was no joint 
line tenderness in either knee.  The Lachman test, posterior 
drawer test, and varus and valgus stressing were negative in 
both knees.  He was able to extend both knees to 0 degrees 
and could flex the right knee to 130 degrees and the left 
knee to 135 degrees.  The examiner diagnosed pain in the 
knees with a fairly normal examination and X-rays.

Physical examination of the ankles found a seven centimeter 
long scar on the lateral aspect of the left ankle.  He was 
able to dorsiflex the right ankle from 0 to 10 degrees and 
plantar flex the right ankle from 0 to 30 degrees.  He had no 
dorsiflexion of the left ankle, but could plantar flex the 
left ankle from 0 degrees to 30 degrees.  He had 18 degrees 
of range of motion at the right subtalar joint and 14 degrees 
of range of motion at the left subtalar joint.  The examiner 
diagnosed pain in the left ankle with some decrease in the 
range of motion.

X-rays of both knees were normal in June 1999.  X-rays of the 
left ankle in March 1997 showed mild degenerative joint 
disease.  Repeat of the left ankle X-ray in June 1999 showed 
status post repair of a distal tibial fracture with fixation 
plate and cortical screws that appeared to be intact.  No 
incongruity was seen.  The tibiotalar joint appeared intact.  
No acute fracture was seen.

A November 2000 private medical report shows that the veteran 
complained of bilateral severe knee pain.  He said he had no 
significant improvement with physical therapy.  He continued 
to have chronic daily complaints of pain especially when he 
was doing major walking, climbing, or going up stairs.  He 
denied any effusions, erythema, or warmth.  Objective 
examination found no palpable knee tenderness at rest.  He 
had no effusions, warmth, or erythema.  He had no crepitus 
with full range of motion of the knee.  He had discomfort 
when fully flexing and extending.  Varus and valgus maneuvers 
were negative.  There was normal knee stability to testing, 
including normal anterior and posterior drawer signs.  The 
examiner provided an assessment of bilateral knee pain, very 
consistent with moderate to severe patello-femoral syndrome.

At his November 2000 personal hearing, the veteran stated 
that he had taken a different position at work that required 
less being on his feet, but paid less, because of his 
disabilities.  The veteran stated that medication was not 
helping.  He did not have any swelling in his knees or ankle.  
He stated that his knees buckled and he had to catch himself.  
The veteran used heat and rest to alleviate pain.  He stated 
that the knees would grind and pop, especially when walking 
up stairs or up hill.  He could not dorsiflex his left foot.  
He stated that his leg tired more because he had to lift the 
whole foot when walking.  He complained of problems with his 
knees on a constant basis with daily pain, worse some days 
than others.  The pain was dull, but was sharp when the knees 
popped.  He stated that the knees had gotten considerably 
worse, but that the ankle was pretty much the same since the 
fixation.

A December 2001 VA medical report shows that the veteran 
complained of pain, clicking, and giving way in the knee.  
Examination found no effusion or warmth of the knees.  The 
right knee had a patellar click with extension.  The knees 
were stable.  McMurray's sign was negative.

I.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's residuals of a fractures of the 
left fibula are evaluated pursuant to the criteria found in 
Diagnostic Codes 5262, 5270, and 5271 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 20 
percent is warranted where the evidence shows malunion of the 
tibia and fibula with moderate knee or ankle disability 
(Diagnostic Code 5262); or marked limitation of ankle motion 
(Diagnostic Code 5271).  A rating of 30 percent is warranted 
where the evidence shows malunion of the tibia and fibula 
with marked knee or ankle disability (Diagnostic Code 5262); 
or ankylosis of the ankle in plantar flexion less than 30 
degrees (Diagnostic Code 5270).  38 C.F.R. § 4.71a.

The evidence does not show malunion of the tibia and fibula.  
The evidence also does not show any ankylosis of the left 
ankle.  Although the veteran is unable to dorsiflex the left 
ankle, he has retained plantar flexion of that ankle.  
Therefore, the criteria for a rating greater than 20 percent 
for the veteran's residuals of a left fibula fracture are not 
met.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent.  The veteran's current rating 
is appropriate and includes consideration of his complaints 
of pain, weakened motion, and fatigability.  The veteran 
receives the highest rating based upon limitation of motion.  
To achieve a higher rating, the evidence would need to show 
ankylosis of the ankle.

Accordingly, the Board finds that the criteria for a rating 
greater than 20 percent for residuals of a fracture of the 
left fibula are not met.  The preponderance of the evidence 
is against the veteran's claim and the claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5262, 5270, 5271.

II.  Entitlement to increased ratings for chondromalacia 
patella of the knees.

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Code 5256 to 5261 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows slight 
recurrent subluxation or lateral instability of the knee 
(Diagnostic Code 5257); symptomatic removal of semilunar 
cartilage (Diagnostic Code 5259); limitation of leg flexion 
to 45 degrees (Diagnostic Code 5260); or limitation of leg 
extension to 10 degrees (Diagnostic Code 5261).  A rating of 
20 percent is warranted where the evidence shows moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocated semilunar cartilage with frequent episodes 
of locking pain and effusion into the joint (Diagnostic Code 
5258); limitation of leg flexion to 30 degrees (Diagnostic 
Code 5260); or limitation of leg extension to 15 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.  The full range 
of knee motion is from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that the evidence does not show that either 
of the veteran's knees warrants a rating greater than 10 
percent.  The evidence does not show dislocated semilunar 
cartilage in either knee.  The evidence shows that the 
veteran is capable of a range of motion from 0 degrees to 130 
degrees in the right knee and from 0 degrees to 135 degrees 
in the left knee.  The evidence does not show limitation of 
flexion to 30 degrees or of extension to 15 degrees in either 
knee.

The veteran has complained of instability and "giving way" 
in the knees.  However, the stability tests performed at the 
examinations have failed to elicit any instability in the 
knees.  Nonetheless, a rating of 10 percent has been assigned 
to each knee based upon slight recurrent lateral instability 
or subluxation.  While the veteran's subjective complaints of 
instability, without objective verification, might possibly 
support a finding of slight recurrent lateral instability, 
those complaints do not support any finding of moderate 
recurrent lateral instability in the absence of objective 
verification of the instability.  Therefore, the Board finds 
that the evidence does not support a rating greater than 10 
percent for either of the veteran's knees.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257 if a compensable rating is warranted pursuant to 
both Diagnostic Codes.  VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997); 62 Fed. Reg. 63604 (1997).

However, the Board notes that in order to warrant separate 
ratings, a compensable rating would need to be warranted 
under both the criteria for arthritis and those for 
instability.  The criteria for rating of arthritis require X-
ray evidence of arthritis with limitation of motion or a 
compensable level of limitation of motion in order for a 
compensable rating to be warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The evidence of record does not show 
X-ray evidence of arthritis in either of the veteran's knees.  
The June 1999 X-ray reports found no abnormalities.  
Furthermore, although the veteran does not have full range of 
motion pursuant to VA standards for range of knee motion, he 
does not have a compensable level of limitation of motion.  
Therefore, a compensable rating isn't warranted pursuant to 
the criteria for limitation of motion or arthritis and thus, 
separate compensable ratings for arthritis or limitation of 
motion cannot be established for either of the veteran's 
knees.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent in either knee.  In fact, the 
veteran's current ratings are based mainly upon subject 
complaints of instability (excess motion).  Even with his 
subjective complaints of painful motion, weakened motion, and 
fatigability the veteran does not warrant a separate 
compensable rating based upon arthritis because his range of 
motion is noncompensable and is shown to be almost full.  
Therefore, the Board finds that the veteran's complaints of 
pain have been considered and are a factor in finding that 
the 10 percent rating for his knees is appropriate.

Accordingly, the Board finds that the criteria for a rating 
greater than 10 percent for chondromalacia patella of the 
left knee are not met.  Furthermore, the criteria for a 
rating greater than 10 percent for chondromalacia patella of 
the left knee are not met.  The preponderance of the evidence 
is against the veteran's claims for increase and those claims 
are denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.71, 
4.71a, Plate II, Diagnostic Codes 5256 to 5261.



ORDER

Entitlement to an rating greater than 20 percent for 
residuals of a fracture of the left fibula is denied.  
Entitlement to a rating greater than 10 percent for 
chondromalacia patella of the right knee is denied.  
Entitlement to a rating greater than 10 percent for 
chondromalacia patella of the left knee is denied.




		
	M. E. Larkin 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

